Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 objected to because of the following informalities:  
Reagding claim 18, in lines 1-2 the phrase “wherein first elongated runner has a wall thickness” must be changed to “wherein the first elongated runner has a wall thickness”
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “substantially” in claims 1, 3, 7-9, 13, 15, 17 and 20 is a relative term which renders the claims indefinite. The term “substantially” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 2-14 are rejected because they depend from claim 1.
Claims 16-19 are rejected because they depend from claim 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10 and 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ardueser (US4969315A) in view of Gerstenberger (US5284457A).
Regarding claim 1, Ardueser discloses a build-up resistant crop conveyor system utilized within an agricultural machine (abstract; col.4 last 9 lines-col.5 last line; andfigs.1-2: (172)), the build-up resistant crop conveyor comprising:  
a conveyor belt run (figs.2-5: (42)) extending along a primary direction of belt travel; and  
a runner assembly (fig.2: (222)) adjacent the conveyor belt run, the runner assembly comprising:  
elongated runners (figs.2-3: (230)) extending substantially parallel to the primary direction of belt travel and spaced along a lateral axis perpendicular to the primary direction of belt travel (figs.2-4); and  
belt guide surfaces (fig.4: (232)) provided on the elongated runners and facing the conveyor belt run (fig.4: (42)). 
Ardueser does not disclose the belt guide surfaces comprising convex surface regions in a first section plane parallel to the lateral axis and perpendicular to the primary direction of belt travel, the convex surface regions increasing conformity between the belt guide surfaces and the conveyor belt run to reduce crop build-up on the elongated runners during usage of the build-up resistant crop conveyor system.

Gerstenberger teaches conveyer belt assembly having: a belt guide surfaces (col.3 lines 21-31) (figs.2 and 6: (26)) comprising convex surface regions parallel to the lateral axis and perpendicular to the primary direction of a belt travel (fig.6: (56)), the convex surface regions increasing conformity between the belt guide surfaces and the conveyor belt run (col.2 lines 10-14).
Both of the prior arts of Ardueser and Gerstenberger are related to a conveyer belt assembly; 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first section of the belt guide surfaces (see fig.3 below) that parallel to the lateral axis and perpendicular to the primary direction of belt travel of Ardueser to have a belt guide surfaces comprising convex surface regions parallel to the lateral axis and perpendicular to the primary direction of a belt travel as taught by Gerstenberger in order to hold the belts on the belt guide surfaces thereby maintaining proper alignment of the belts (Gerstenberger: col.2 lines 10-14) thereby having the belt guide surfaces comprising convex surface regions in a first section plane parallel to the lateral axis and perpendicular to the primary direction of belt travel, the convex surface regions increasing conformity between the belt guide surfaces and the conveyor belt run to reduce crop build-up on the elongated runners during usage of the build-up resistant crop conveyor system, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  







    PNG
    media_image1.png
    634
    712
    media_image1.png
    Greyscale















Regarding claim 2, Ardueser discloses a roller (fig.3: (40)) supporting the conveyor belt run (figs.2-5: (42)) and extending parallel to the lateral axis;  
wherein the belt guide surfaces (fig.4: (232)) further comprise non-convex surface regions adjacent the roller (see fig.4 above).  


Regarding claim 3, Ardueser discloses wherein the non- convex surface regions have substantially flat surface geometries in a second section plane parallel to the first section plane (see fig.4 above).  

Regarding claim 4, Ardueser discloses wherein the convex surface regions each have a surface geometry defined, at least in substantial part, by a radius of curvature in the first section plane (see fig.4 above: the first section to be modified by a convex surface as taught by prior art of Gerstenberger).  

Regarding claim 10, Ardueser discloses wherein the runner assembly further comprises a cross-support member (fig.3: (178)) extending across and joined to the elongated runners (fig.3: (230)); and  
wherein the belt guide surface further comprise non-convex surface regions at locations adjacent the cross-support member (see fig.3 above).  

Regarding claim 13, Ardueser discloses wherein the conveyor belt run comprises a plurality of conveyor belts (fig.3: (42)) arranged in a side-by-side relationship
Gerstenberger teaches wherein the convex surface (figs.2 and 6: (26) of the element (24)) are each define, at least in substantial part, by a first radius of curvature taken in the first section plane (figs.6-7: the radius of the convex surface (26) of the element (24)); 
wherein the conveyor belt run comprises a plurality of conveyor belts (figs.6-7: (56)) arranged in a side-by-side relationship
and wherein the plurality of conveyor belts comprises curved runner-facing surfaces each having a second radius of curvature taken in the first section plane, the second radius of curvature substantially matching the first radius of curvature (figs.6-7: the radiuses of the convex surface (26) are matching the radiuses of the of the belt (56)).
Therefore, the modification of Ardueser in view of Gerstenberger disclose the limitation of claim 13.

Regarding claim 14, Ardueser discloses a baler gate frame (fig.1: (20)) into which the runner assembly is incorporated (col.2 lines 52-53).



Regarding claim 20, Ardueser discloses a build-up resistant crop conveyor system abstract; col.4 last 9 lines-col.5 last line; andfigs.1-2: (172)), comprising:  
a conveyor belt run (figs.2-5: (42)) extending along a primary direction of belt travel, the conveyor belt run comprising:  
a plurality of conveyor belts (figs.2-5: (42)); and 
runner-facing surfaces (fig.4: the bottom surface of the belt (42)) provided on the plurality of conveyor belts; and 
elongated runners (figs.2-3: (230)) extending adjacent and substantially parallel to the plurality of conveyor belts (figs.2-5: (42)), 
Ardueser does not disclose the runner-facing surfaces having concave surface geometries principally defined by radius of belt curvature in a first section plane orthogonal to the primary direction of belt travel; the elongated runners comprising belt guide surfaces having convex surface regions defined by a radius of runner curvature in the first section plane; and wherein the convex surface regions of the belt guide surfaces are contoured such that radius of runner curvature substantially matches the radius of belt curvature.
Gerstenberger teaches conveyer belt assembly, comprising: 
a conveyor belt run (fig.6: (56)) including runner-facing surfaces having concave surface geometries (fig.6: see the convex of the belt (56)) principally defined by radius of belt curvature in a first section plane orthogonal to the primary direction of belt travel;
a belt guide surfaces having convex surface regions (fig.2: (26)) defined by a radius of runner curvature in the first section plane; and 
wherein the convex surface regions of the belt guide surfaces are contoured such that radius of runner curvature substantially matches the radius of belt curvature (figs.6-7: the radiuses of the convex surface (26) are matching the radiuses of the of the belt (56)).
Both of the prior arts of Ardueser and Gerstenberger are related to a conveyer belt assembly; 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the runner-facing surfaces of Ardueser to have concave surface geometries principally defined by radius of belt curvature in a first section plane orthogonal to the primary direction of belt travel as taught by Gerstenberger, and modify the elongated runners of Ardueser to have belt guide surfaces having convex surface regions defined by a radius of runner curvature in the first section plane as taught by Gerstenberger; thereby having wherein the convex surface regions of the belt guide surfaces are contoured such that radius of runner curvature substantially matches the radius of belt curvature in order to hold the belts on the belt guide surfaces thereby maintaining proper alignment of the belts (Gerstenberger: col.2 lines 10-14) thereby having the belt guide surfaces comprising convex surface regions in a first section plane parallel to the lateral axis and perpendicular to the primary direction of belt travel, the convex surface regions increasing conformity between the belt guide surfaces and the conveyor belt run to reduce crop build-up on the elongated runners during usage of the build-up resistant crop conveyor system, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Claims 1, 4-9, 11-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Applicat admitted prior art “AAPA” in view of Gerstenberger (US5284457A).

Regarding claim 1, AAPA discloses a build-up resistant crop conveyor system utilized within an agricultural machine (paragraphs 0018 and 0039-0040, fig.10), the build-up resistant crop conveyor comprising:  
a conveyor belt run (fig.10: (96)) extending along a primary direction of belt travel; and  
a runner assembly (fig.10: (100)) adjacent the conveyor belt run, the runner assembly comprising:  
elongated runners (fig.10: (100)) extending substantially parallel to the primary direction of belt travel and spaced along a lateral axis perpendicular to the primary direction of belt travel (paragraph 0040); and  
belt guide surfaces (fig.10: (98)) provided on the elongated runners and facing the conveyor belt run (fig.10: (96)). 

AAPA does not disclose the belt guide surfaces comprising convex surface regions in a first section plane parallel to the lateral axis and perpendicular to the primary direction of belt travel, the convex surface regions increasing conformity between the belt guide surfaces and the conveyor belt run to reduce crop build-up on the elongated runners during usage of the build-up resistant crop conveyor system.

Gerstenberger teaches conveyer belt assembly having: a belt guide surfaces (col.3 lines 21-31) figs.2 and 6: (26)) comprising convex surface regions parallel to the lateral axis and perpendicular to the primary direction of a belt travel (fig.6: (56)), the convex surface regions increasing conformity between the belt guide surfaces and the conveyor belt run (col.2 lines 10-14).
Both of the prior arts of AAPA and Gerstenberger are related to a conveyer belt assembly; 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify intermediate portion of the belt guide surfaces (see fig.10 below) that parallel to the lateral axis and perpendicular to the primary direction of belt travel of Ardueser to have a convex surface regions parallel to the lateral axis and perpendicular to the primary direction of a belt travel as taught by Gerstenberger in order to hold the belts on the belt guide surfaces thereby maintaining proper alignment of the belts; thereby having the belt guide surfaces comprising convex surface regions in a first section plane parallel to the lateral axis and perpendicular to the primary direction of belt travel, the convex surface regions increasing conformity between the belt guide surfaces and the conveyor belt run to reduce crop build-up on the elongated runners during usage of the build-up resistant crop conveyor system, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 
    PNG
    media_image2.png
    459
    753
    media_image2.png
    Greyscale
(2007)].  













Regarding claim 4, modifying AAPA in view of Gerstenberger discloses wherein the convex surface regions each have a surface geometry defined, at least in substantial part, by a radius of curvature in the first section plane (see fig.10 above: the intermediate portion to be modified by a convex surface as taught by prior art of Gerstenberger).  

Regarding claim 5, AAPA discloses wherein the elongated runners (see fig.10 above) have runner widths measured along the lateral axis; and 
wherein the radius of curvature exceeds each of the runner widths (fig.10: (102)).  

Regarding claim 6, modifying AAPA in view of Gerstenberger discloses wherein the elongated runners comprise: 
first end portions (see fig.10 above); 
second end portions opposite (see fig.10 above) the first end portions, as taken along longitudinal axes of the elongated runners; and 
intermediate portions (see fig.10 above: the intermediate portion to be modified by a convex surface as taught by prior art of Gerstenberger) extending between the first and second end portions, the convex surface regions located on the intermediate portions of the elongated runners.

Regarding claim 7, modifying AAPA in view of Gerstenberger discloses wherein the belt guide surfaces transition from substantially flat surface geometries (see fig.10 above: first end portion) to convex surface geometries (see fig.10 below: the intermediate portion to be modified by a convex surface as taught by prior art of Gerstenberger) to when moving from the first end portions to the intermediate portions of the elongated runners.  

Regarding claim 8, modifying AAPA in view of Gerstenberger wherein the belt guide surfaces follow ramped contours when transitioning from substantially flat surface geometries (see fig.10 above: first end portion) to the convex surface geometries (see fig.101 above: the intermediate portion to be modified by a convex surface as taught by prior art of Gerstenberger).  

Regarding claim 9, modifying AAPA in view of Gerstenberger wherein the belt guide surfaces further transition from additional substantially flat surface geometries (see fig.10 above: second end portion) to the convex surface geometries to when moving from the second end portions to the intermediate portions of the elongated runners (see fig.101 above: the intermediate portion to be modified by a convex surface as taught by prior art of Gerstenberger).  

Regarding claim 11, modifying AAPA in view of Gerstenberger front walls on which the belt guide surfaces are located (see fig.10 above); and 
raised protrusions pressed into the front walls from backsides thereof to define the convex surface regions (see fig.101 above: the intermediate portion to be modified by a convex surface as taught by prior art of Gerstenberger), the raised protrusions forming concavities in the backsides of the front walls.

 
Regarding claim 12, modifying AAPA in view of Gerstenberger wherein the elongated runners further comprise sidewalls (see fig.10: first end portion and second end portions) integrally joined to opposing longitudinal edges of the front walls and imparting the elongated runners with U-shaped cross-sectional geometries, as viewed along longitudinal axes of the elongated runners (see fig.10 above :the intermediate portion to be modified by a convex surface as taught by prior art of Gerstenberger, in combination with first end portion and second end portions are formed U-shaped).


Regarding claim 15, AAPA discloses a build-up resistant crop conveyor system utilized within an agricultural machine (paragraphs 0018 and 0039-0040, fig.10), the build-up resistant crop conveyor comprising:  
a conveyor belt run (fig.10: (96)) extending along a primary direction of belt travel; and   
a first elongated runner (fig.10: (100)) adjacent the conveyor belt run (fig.10: (96)) and having a longitudinal axis extending substantially parallel to the primary direction of belt travel, 
the first elongated runner comprising:  
a first end portion (see fig.10 above);  
a second end portion (see fig.10 above) opposite the first end portion, as taken along a longitudinal axis;  
an intermediate portion (see fig.10 above: the intermediate portion between first end portion and second end portion) between the first and second end portions;  
a belt guide surface (fig.10: (98)) extending from the first end portion, across the intermediate portion, and to the second end portion (see fig.10 above); and  
AAPA discloses does not disclose a raised protrusion formed in the intermediate portion and extending toward the conveyor belt run the raised protrusion increasing conformity between the belt guide surface and the conveyor belt run to reduce crop build-up on the elongated runner during usage of the build-up resistant crop conveyor system.  

a belt guide surfaces (col.3 lines 21-31) figs.2 and 6: (26)) comprising a convex surface “raised protrusion” formed in an intermediate portion and extending toward a conveyor belt run (fig.6: (56)), the raised protrusion increasing conformity between the belt guide surface (col.2 lines 10-14).
Both of the prior arts of AAPA and Gerstenberger are related to a conveyer belt assembly; 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify intermediate portion of the belt guide surfaces (see fig.10 above) of Ardueser to have a convex surface regions “raised protrusion” as taught by Gerstenberger in order to hold the belts on the belt guide surfaces thereby maintaining proper alignment of the belts; thereby having a raised protrusion formed in the intermediate portion and extending toward the conveyor belt run the raised protrusion increasing conformity between the belt guide surface and the conveyor belt run to reduce crop build-up on the elongated runner during usage of the build-up resistant crop conveyor system, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 16, modifying AAPA in view of Gerstenberger discloses wherein the raised protrusion has a convex surface geometry in a first section plane orthogonal to the longitudinal axis (see fig.10 above: the intermediate portion to be modified by a convex surface as taught by prior art of Gerstenberger).  
Regarding claim 17, modifying AAPA in view of Gerstenberger discloses wherein the first end portion (see fig.10 above) has a substantially flat geometry as taken in a second section plane parallel to the first section plane.  

Regarding claim 18, AAPA discloses wherein first elongated runner has a wall thickness (see fig.10 above); 
Gerstenberger teaches wherein the raised protrusion (figs.2 and 6-7) has a peak height greater than or equal to at least half the wall thickness (fig.2: the thickness of the element (24)).  
Therefore, modifying AAPA in view of Gerstenberger teaches the limiations of claim 18.

Regarding claim 19, modifying AAPA in view of Gerstenberger discloses wherein the first elongated runners (fig.10: (100)) has a runner length measured along the longitudinal axis; and 
wherein the raised protrusion extends at least a majority of the runner length (see fig.10 above: the intermediate portion to be modified by a convex surface as taught by prior art of Gerstenberger). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725